                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Michael Cleary and Janet Cleary,                                Case No. 1:11-dp-20820

                        Plaintiffs,

        v.                                                      ORDER


DePuy Orthopaedics, Inc., et al.,

                        Defendants.


                                      I.   MOTION TO WITHDRAW

        Counsel for Plaintiffs Michael and Janet Cleary seek leave to withdraw. (Doc. No. 28).

Counsel notified Plaintiffs of their intention to withdraw, and Plaintiffs previously indicated they

had no objection to counsel’s withdrawal. (Doc. No. 14).

        An attorney’s “withdrawal is presumptively appropriate where the [Model Rules of

Professional Conduct and the Local Rules] requirements are satisfied.” Brandon v. Blech, 560 F.3d

536, 538 (6th Cir. 2009). The Local Rules permits an attorney to withdraw from representation if

the attorney has first provided “written notice to the client and all other parties and [obtained] leave

of Court.” N.D. Ohio LR 83.9. The American Bar Association’s Rules of Professional Conduct

indicate a lawyer may withdraw from representation if the client will not suffer materially-adverse

effects, or if good cause for withdrawal exists. ABA-AMRPC Rule 1.16(b)(1), (7).

        This case remains in progress, with some discovery potentially yet to be completed, and no

trials dates set. For these reasons, and based upon the representations of counsel and of the
Plaintiffs, I conclude the Plaintiffs would not suffer materially-adverse effects if counsel were

allowed to withdraw and grant the motion to withdraw. (Doc. No. 28).

                          II.     MOTION FOR SUGGESTION OF REMAND

        Plaintiffs also have filed a motion for a suggestion of remand. (Doc. No. 14). Plaintiffs

have opted out of the settlement programs Defendants have offered and assert this case should be

returned to a court in the State of New York1 for further proceedings. (Doc. No. 14 at 2-4).

        The Judicial Panel on Multidistrict Litigation (the “JPML”) “has the exclusive authority to

remand a transferred case back to a transferor court.” In re Amazon.com, Inc., No. 1:13-CV-153-DJH,

2015 WL 4624162, at *2 (W.D. Ky. Aug. 3, 2015) (citing 28 U.S.C. § 1407(a)). In exercising this

authority, the JPML considers the suggestion of the transferee court, which in turn must “consider

at what point remand will best serve the expeditious disposition of the litigation.” In re Light

Cigarettes Mktg. Sales Practices Litig., 832 F. Supp. 2d 74, 76 (D. Me. 2011) (quoting the Manual for

Complex Litigation § 31.133). A case should remain as part of the MDL when the case will continue

to benefit from “consolidated proceedings,” and where “continued consolidation will eliminate

duplicative discovery, prevent inconsistent rulings, and conserve the resources of the parties, their

counsel, and the judiciary.” In re Amazon.com, Inc., 2015 WL 4624162, at *2.

        I conclude remand is not the best manner in which to proceed at this time. While over 99 %

of the approximately 12,000 plaintiffs whose cases were filed in or transferred into this MDL have

opted into one of the settlement rounds, those cases certainly are not the only ones which demand

attention. This Court and leadership counsel for the parties continue to work on developing an



1  Plaintiffs seek to have their case remanded to the Albany County, New York Supreme Court,
where Plaintiffs initiated this case. (Doc. No. 14 at 4). As Plaintiffs acknowledge, however,
Defendants removed the case to the United States District Court for the Northern District of New
York. (Doc. No. 1). Further, the 30-day window for Plaintiffs to seek remand to state court expired
on June 24, 2011. See 28 U.S.C. § 1447(c). Thus, the Northern District of New York is the
transferor court.

                                                    2
appropriate course of action for addressing the claims of plaintiffs who opted-out of the settlement

programs. Further, remanding the cases of opt-out plaintiffs would not serve the interests of

efficiency and equity which the use of the MDL structure is intended to promote.

                                        III.    CONCLUSION

        For the reasons stated above, I grant the motion of counsel for the Plaintiffs to withdraw,

(Doc. No. 28), and deny Plaintiffs’ motion for a suggestion of remand, (Doc. No. 14), without

prejudice. The Clerk of Court shall serve a copy of this order by certified mail on the Plaintiffs at

the Plaintiffs’ last known address.

        So Ordered.




                                                        s/ Jeffrey J. Helmick 9/12/19
                                                        United States District Judge




                                                   3
